Exhibit 99.1 YUME NAMES DEREK HARRAR TO ITS BOARD OF DIRECTORS Redwood City, Calif. – October 5, 2015 – YuMe, Inc. (NYSE: YUME), the global audience technology company powered by data-driven insights and multi-platform expertise, today announced the appointment of Derek Harrar to its board of directors. “We are excited to welcome Derek to YuMe’s board of directors,” said Jayant Kadambi, Chairman and CEO of YuMe. “Derek’s industry expertise across television and digital video will make him a strong addition to our team.” “YuMe is uniquely-positioned to capitalize on the migration and fragmentation of television audiences across multiple digital screens,” said Derek Harrar. “It’s an exciting time to join YuMe’s board as the company expands its platform into a programmatic marketplace, and I look forward to contributing to the company’s future success.” Mr. Harrar brings extensive video management and technology experience to YuMe’s board, having previously led Comcast's video business as senior vice president and general manager of video services. He joined Comcast in 2004 as vice president of business development and was later named vice president of subscriber equipment, followed by vice president of video product management. Prior to joining Comcast, Harrar was co-founder and vice president of business development for MegaSense, a developer of photonic micro-modules and micro-subsystems, and an investment banker for Morgan Stanley. Mr. Harrar also serves on the board of Brightcove, Inc. (NASDAQ: BCOV), a leading global provider of cloud services for video delivery and monetization. About YuMe YuMe, Inc. (NYSE: YUME) is a leading provider of digital video brand advertising solutions. Its proprietary data science-driven technologies and large audience footprint drive inventory monetization and enable advertisers to reach targeted, brand receptive audiences across a wide range of Internet-connected devices. Designed to serve the specific needs of brand advertising, YuMe’s technology platform simplifies the complexities associated with delivering effective digital video advertising campaigns in today’s highly-fragmented market. YuMe is headquartered in Redwood City, CA with European headquarters in London and 17 additional offices worldwide. For more information, visit YuMe.com/pr , follow @YuMeVideo and like
